 92308 NLRB No. 17DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1A claim of economic necessity, even if proven, does not con-stitute an adequate defense to an allegation that an employer has un-
lawfully failed to abide by provisions of a collective-bargaining
agreement. See Raymond Prates Sheet Metal Co., 285 NLRB 194,196 (1987).In Member Oviatt's view, there may be limited circumstances inwhich an employer's financial inability to pay may constitute a de-
fense to an allegation that it unilaterally and unlawfully ceased con-
tractually required payments to union benefit funds. To successfully
make this defense, an employer must establish that it continued to
recognizeÐand did not repudiateÐits contractual obligations. To
satisy this requirement, an employer must prove that its nonpayment
was followed by its request to meet with the union to discuss and
resolve the nonpayment problem. In so doing, an employer dem-
onstrates its adherence to the contract and the bargaining process. In
those circumstances, Member Oviatt would find that an employer's
nonpayment of contractually required benefit fund payments would
not violate Sec. 8(a)(5) of the Act. Tammy Sportswear Corp., 302NLRB 860 fn. 1 (1991).Those circumstances, however, are not present in this case. Mem-ber Oviatt finds that the Respondent's assertion in its December 17
letter to the Acting Regional Director that it was ``willing to bargain
in good faith with the Union at such time when a reasonable and
performable plan can be presented'' falls short of satisfying the re-
quirements articulated above. Cf. Zimmerman Painting & Decorat-ing, 302 NLRB 856, 857 (1991).Brazos Transport Co. and International Brother-hood of Teamsters Local 997, AFL±CIO. Case16±CA±15277July 31, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTUpon a charge and an amended charge filed by theInternational Brotherhood of Teamsters Local 997,
AFL±CIO, on October 21 and December 3, 1991, re-
spectively, the General Counsel of the National Labor
Relations Board issued a complaint and notice of hear-
ing on December 4, 1991, against Brazos Transport
Co., the Respondent, alleging in substance that it vio-
lated Section 8(a)(5) and (1) of the National Labor Re-
lations Act by failing to remit union dues and initiation
fees to the Union and by failing to make pension and
health and welfare fund payments, all as required by
the terms of its collective-bargaining agreement with
the Union.On December 17, 1991, the Respondent respondedto the complaint by letter from its vice president,
Lowel Caddel. In the letter, the Respondent explained
that Western American had stopped payment on
checks given to the Respondent and consequently the
checks given to the Union by the Respondent to cover
all dues owed through October were returned by the
bank. The Respondent claimed to have issued
Comcheks to the Union on December 5, 1991, to pay
all dues through December. The Respondent further
stated that future dues would be deducted and paid to
the Union. Finally, the Respondent admitted it had not
contributed to the pension and the health and welfare
benefits funds, citing financial problems as the reason
for the nonpayment.On March 4, 1992, the General Counsel sent the Re-spondent a letter advising that no answer had been re-
ceived and further advising the Respondent that the
General Counsel would move for summary judgment if
no answer was received by the close of business
March 11, 1992.In a subsequent telephone conversation on March12, 1992, the General Counsel advised Vice President
Caddel that a Motion for Summary Judgment would be
filed immediately. Caddel stated that the allegations of
the complaint were true and, specifically, that while
some dues had been remitted to the Union, the Re-
spondent was still in arrears. Caddel also stated that
contributions to the pension and the health and welfare
benefits funds had not been made and that its failure
to do so and to remit dues and initiation fees was sole-
ly a result of its financial inability to do so. The Gen-
eral Counsel confirmed this telephone conversation in
a letter to the Respondent dated March 12, 1992.On March 16, 1992, the General Counsel filed aMotion for Summary Judgment. On March 18, 1992,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. The Respondent has not
filed a response.The National Labor Relations board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentBecause no response to the Notice to Show Causewas filed, the representations in the Motion for Sum-
mary Judgment are undisputed. See Rubber WorkersLocal 250 (Mack-Wayne Closures), 305 NLRB 764 fn.4 (1991). One of those undisputed representations is
that the Respondent has effectively admitted in the
March 12, 1992 telephone conversation all the allega-
tions contained in the complaint.1Accordingly, wegrant the General Counsel's Motion for Summary
Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a Texas corporation, has been en-gaged in interstate and intrastate transportation of
freight. During the 12 months preceding the issuance
of the complaint, the Respondent, in the course and
conduct of its above-described business operations in
the State of Texas, derived gross revenue in excess of
$50,000 for the transportation of freight in interstate
commerce under arrangements with, and as an agent 93BRAZOS TRANSPORT CO.2In its December 17, 1991 letter, the Respondent claims to havepaid all dues through December 1991. The Respondent, however, ad-
mitted in its March 12, 1992 telephone conversation that it was still
in arrears on dues payments. The amount of the arrerage is a matter
we leave to the compliance stage of this proceeding.for, Western America and C.A. White Trucking Com-pany, common carriers operating between various
States of the United States. Based on the above-de-
scribed operations, the Respondent functions as an es-
sential link in the transportation of freight in interstate
commerce. We find that the Respondent is an em-
ployer engaged in commerce within the meaning of
Section 2(6) and (7) of the Act and that International
Brotherhood of Teamsters Local 997, AFL±CIO is a
labor organization within the meaning of Section 2(5)
of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
The following employees of the Respondent con-stitute a unit appropriate for the purposes of collective
bargaining within the meaning of Section 9(b) of the
Act:All drivers and maintenance employees that workfor the Employer, excluding all other employees,
office clerical employees, watchmen, guards, dis-
patchers, and supervisors as defined in the Act.Since November 1987 and all material times there-after, the Union, by virtue of Section 9(a) of the Act,
has been the designated exclusive bargaining represent-
ative of the unit described above for the purposes of
collective bargaining with respect to rates of pay,
wages, hours of employment, and other terms and con-
ditions of employment. This recognition has been em-
bodied in successive collective-bargaining agreements,
the most recent of which was effective from June 4,
1989, to June 2, 1990, and thereafter from year to
year, unless either party served the other party with 60
days' notice of its desire to terminate the agreement.
Pursuant to this provision, the effective term of the
collective-bargaining agreement was extended to June
2, 1992.Since about June 4, 1991, the Respondent has failedto continue in full force and effect all the terms and
conditions of the agreement described above by failing
to make contractually required deduction and remit-
tance of union dues and initiation fees from the em-
ployees' wages to the Union2and by failing to makecontractually required contributions to the pension
fund. Since about July 1, 1991, the Respondent has
failed to continue in full force and effect all the terms
and conditions of the agreement described above by
failing to make contractually required contributions to
the health and welfare benefits funds. The Respondent
engaged in the conduct described above without the
Union's consent. The terms and conditions of theagreement that the Respondent has failed to continuein full force and effect are terms and conditions of em-
ployment of the employees in the above-described unit
and are mandatory subjects for the purpose of collec-
tive bargaining. By the above conduct, the Respondent
has failed and refused, and is failing and refusing, to
bargain collectively and in good faith with the exclu-
sive collective-bargaining representative of its employ-
ees in violation of Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy failing and refusing to continue in full force andeffect all the terms of the parties' collective-bargaining
agreement by failing to make the contractually re-
quired deduction and remittance of union dues and ini-
tiation fees from the employees' wages to the Union
and by failing to make the contractually required con-
tributions to the pension and health and welfare bene-
fits funds, the Respondent has engaged in unfair labor
practices affecting commerce within the meaning of
Section 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. We shall
order that the Respondent make the contractually re-
quired dues and fees payments to the Union, with in-
terest to be computed in the manner prescribed in NewHorizons for the Retarded, 283 NLRB 1173 (1987).We shall also order that the Respondent make the con-
tractually required pension and health and welfare ben-
efits funds payments; any additional amounts applica-
ble to such payments shall be made in accordance with
the criteria set forth in Merryweather Optical Co., 240NLRB 1213 (1979). We shall also order that the Re-
spondent make whole the unit employees for any ex-
penses ensuing from its failure to make the required
payments, as set forth in Kraft Plumbing & Heating,252 NLRB 891 fn. 2 (1980), enfd. mem. 661 F.2d 940
(9th Cir. 1981), with interest as computed in New Ho-rizons for the Retarded, supra.ORDERThe National Labor Relations Board orders that theRespondent, Brazos Transport Co., Cedar Hill, Texas,
its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Failing and refusing to bargain collectively withthe International Brotherhood of Teamsters Local 997,
AFL±CIO as the exclusive collective-bargaining rep-
resentative of the employees in the bargaining unit by
failing and refusing to make contractually required
contributions to the pension and the health and welfare 94DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''benefits funds and by failing to deduct and remit uniondues and initiation fees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Make the contractually required contributions tothe pension and the health and welfare benefits funds
and make the contractually required deduction and re-
mittance of union dues and initiation fees to the Union,
in the manner set forth in the remedy section of this
decision.(b) Make unit employees whole by reimbursingthem for any expenses ensuing from the failure to
make the contractually required fund payments, in the
manner set forth in the remedy section of this decision.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(d) Post at its facility in Cedar Hill, Texas, copiesof the attached notice marked ``Appendix.''3Copies ofthe notice, on forms provided by the Regional Director
for Region 16, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with the Inter-national Brotherhood of Teamsters Local 997, AFL±
CIO as the exclusive collective-bargaining representa-tive of our employees in the bargaining unit, by failing
and refusing to make the contractually required deduc-
tion and remittance of union dues and initiation fees to
the International Brotherhood of Teamsters Local 997,
AFL±CIO and by failing and refusing to make the con-
tractually required contributions to the pension and the
health and welfare benefits funds.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
make the contractually required deductionand remittance of union dues and initiation fees, with
interest, to the International Brotherhood of Teamsters
Local 997, AFL±CIO and make the contractually re-
quired contributions to the pension and the health and
welfare benefits funds.WEWILL
make unit employees whole by reimburs-ing them for any expenses ensuing from the failure to
make the contractually required fund payments.BRAZOSTRANSPORTCO.